People v McMorris (2017 NY Slip Op 04744)





People v Mcmorris


2017 NY Slip Op 04744


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., CURRAN, TROUTMAN, WINSLOW, AND SCUDDER, JJ.


862 KA 15-01679

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLAKUSHA M. MCMORRIS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered August 17, 2015. The judgment convicted defendant, upon her plea of guilty, of attempted criminal sale of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of attempted criminal sale of a controlled substance in the third degree (Penal Law §§ 110.00, 220.39 [1]). Contrary to defendant's contention, the record establishes that County Court did not conflate the waiver of the right to appeal with those rights automatically forfeited by a guilty plea (see People v McCrea, 140 AD3d 1655, 1655, lv denied 28 NY3d 933). The court "  expressly ascertained from defendant that, as a condition of the plea, [s]he was agreeing to waive [her] right to appeal' " (id.), and the court expressly advised defendant that the waiver included any challenge to the severity of the sentence. Defendant is therefore foreclosed from challenging the severity of the negotiated sentence (see People v Lopez, 6 NY3d 248, 255-256).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court